DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is written in response to the arguments filed on December 28, 2020. Claims 1-12 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nerurkar et al. (US 2019/0026489 A1, hereinafter referred to as Nerurkar), in view of Westerlund et al. (“CREDIT CARD FRAUD DETECTION,” hereinafter referred to as Westerlund), and further in view of  Wu et al. (US 2016/0156595 A1, hereinafter referred to as Wu), and Truex et al.(“Privacy-Preserving Inductive Learning with Decision Trees,” hereinafter referred to as Truex).

As to claim 1, Nerurkar teaches a data processing method comprising: 
determining, by the first computing device, a set of values in the set of splitting criteria based on the service data, wherein the set of values indicate whether the set of splitting criteria of the burst node are met (see paragraphs [0009]…generating a set of splits based on the restricted data…; [0118]…split s at the parent node is based on a test condition of a feature of the training data (Xtrain' Ytrain) that compares the feature value of an entry to a reference value, and verifies whether the feature value meets that condition or not…Fig. 5; [0157]…a split (as described with reference to the random forest engine 316) at "Age >80" would provide significant information gain to a decision tree…; [0160]-[0166]… Figs. 13-14B; [0185]… a split may be "age >80" or "age <20…).
But Nerurkar fails to explicitly teach: 
obtaining, by a first computing device that possesses service data, a fake splitting criterion and an actual splitting criterion of a set of splitting criteria corresponding to a burst node of a decision tree, wherein each of the fake splitting criterion and the actual splitting criterion comprise two prediction paths;
encrypting, by the first computing device, the set of values using a random number, to obtain ciphertext of the set of values; 
executing, by the first computing device with a second computing device that possesses a decision tree model of the decision tree, a secure data selection algorithm by using the ciphertext of the set of values as a first input; and 
executing, by the first computing device with the second computing device, a secure multi-party computation algorithm by using the random number as a second input to obtain a prediction result of a decision forest.  
However, Westerlund, in combination with Nerurkar, teaches:
obtaining, by a first computing device that possesses service data, a fake splitting criterion and an actual splitting criterion of a set of splitting criteria corresponding to a burst node of a decision tree, wherein each of the fake splitting criterion and the actual splitting criterion comprise two prediction paths  (see pages 4-7, Fig. 2.1: wherein using the broadest reasonable interpretation, Examiner interprets Internal nodes V1 < 200 [Wingdings font/0xE0] V2 > 4.5 and  V1 < 200 [Wingdings font/0xE0] V3 > 60 as the two prediction paths; Fig. 2.2: all leafs in each individual grown decision tree consist of one class (e.g. fraud or genuine), and the most predicted class will be the representative for the bth tree; Fig. 2.1: wherein using the broadest reasonable interpretation, Examiner interprets Internal nodes V1 < 200 [Wingdings font/0xE0] V2 > 4.5 [Wingdings font/0xE0] Fraud and  V1 < 200 [Wingdings font/0xE0] V3 > 60 [Wingdings font/0xE0] Fraud as an actual splitting criterion with two prediction paths and V1 < 200 [Wingdings font/0xE0] V2 > 4.5 [Wingdings font/0xE0] Legit and  V1 < 200 [Wingdings font/0xE0] V3 > 60 [Wingdings font/0xE0] Legit as a fake splitting criterion with two prediction paths; Fig. 2.2: all leafs in each individual grown decision tree consist of one class (e.g. fraud or genuine), and the most predicted class will be the representative for the bth tree).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Nerurkar to add prediction paths to Nerurkar’s system as taught by Westerlund above.  The modification would have been obvious because one of ordinary skill would be motivated t to classify transactions as fraudulent or legitimate, as suggested by Westerlund (page 2, section 1.2 Detecting frauds using machine learning).
But Nerurkar and Westerlund fail to explicitly teach:
encrypting, by the first computing device, the set of values using a random number, to obtain ciphertext of the set of values; 
executing, by the first computing device with a second computing device that possesses a decision tree model of the decision tree, a secure data selection algorithm by using the ciphertext of the set of values as a first input; and 
executing, by the first computing device with the second computing device, a secure multi-party computation algorithm by using the random number as a second input to obtain a prediction result of a decision forest.  
However, Wu teaches:
encrypting, by the first computing device, the set of values using a random number, to obtain ciphertext of the set of values (see paragraphs [0021]-[0028]…nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively…[0065]…encrypt an input vector…encrypted output value of the decision tree received from the server computer); 
executing, by the first computing device with a second computing device that possesses a decision tree model of the decision tree, a secure data selection algorithm by using the ciphertext of the set of values as a first input (see paragraphs [00031]…client and server computer exchange results from the decision tree through an implementation of oblivious transfer. In particular, the server computer provides the value indicative of the path through the decision tree in two parts: one accessible by the client, the other accessible by the server. The server computer uses the combined parts to look up a corresponding output value from a database of output values for each path…; [0038]…ciphertext…;  [0052]…ciphertexts; [0053]…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar and Westerlund to add a secure data selection algorithm to the combination system of Nerurkar and Westerlund’ s system as taught by Wu above.  The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).
But Nerurkar, Westerlund and Wu fail to explicitly teach:
executing, by the first computing device with the second computing device, a secure multi-party computation algorithm by using the random number as a second input to obtain a prediction result of a decision forest.  However, Truex, in combination with Nerurkar, Westerlund and Wu, teaches:
executing, by the first computing device with the second computing device, a secure multi-party computation algorithm by using the random number as a second input to obtain a prediction result of a decision forest (see pages 3-4, B. Privacy Protection: Generalization of Approaches…Table I, HIGH LEVEL OVERVIEW OF PRIVACY-PRESERVING DECISION TREE TECHNIQUES; III. RANDOMIZATION BASED PRIVACY MODELS…; pages 5-6, V. SECURE MULTIPARTY COMPUTATION…
we consider an ideal execution of a given computation to which we compare the real execution of the proposed protocol. In the ideal execution, we assume each party can send its inputs over a perfectly private channel to a trusted party. This trusted party will then perform the desired computation and return the appropriate output. In this scenario, if we assume the existence of this completely trusted third party and perfectly private channels, privacy will hold because no party ever receives any message other than its intended output…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar, Westerlund and Wu to add a secure multi-party computation algorithm to the combination system of Nerurkar, Westerlund and Wu’s system as taught by Truex above.  The modification would have been obvious because one of ordinary skill would be motivated to use a secure multi-party computation that is particularly suitable to the distributed and federated machine learning scenarios in which each organization wants to keep their own data private but all parties wish to jointly learn a decision tree model across their private datasets, as suggested by Truex (page2 of 8, right column).
As to claim 2, which incorporates the rejection of claim 1, Nerurkar teaches wherein the service data possessed by the first computing device is at least a portion of all service data, and a remainder of all the service data other than the service data processed by the first computing device is possessed by the first computing device (see paragraphs [0165]-[0166]…set of splits may be recalculated or regenerated after each selection of a split based on a subset of remaining training data).
But Nerurkar fails to explicitly teach: 
wherein the secure data selection algorithm is selected from an oblivious transfer algorithm and a privacy information retrieval algorithm.  
However Wu teaches:
wherein the secure data selection algorithm is selected from an oblivious transfer algorithm and a privacy information retrieval algorithm (see paragraphs [0003] and [0031]…The server computer homomorphically computes the evaluations of each decision node. The client and server computer exchange results from the decision tree through an implementation of oblivious transfer…only the only the output value corresponding to the combined parts can be retrieved, and only by the intended recipient, i.e., the client).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar and Westerlund to add a secure data selection algorithm to the combination system of Nerurkar and Westerlund’s system as taught by Wu above.  The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).

As to claim 3, which incorporates the rejection of claim 1, Nerurkar teaches wherein the set of values further comprises values in a second set of splitting criteria of a second burst node of the decision tree, wherein the values in the second set of splitting criteria indicate whether the set of splitting criteria of the second burst node are met (see paragraphs [0117]- [0118]…split s at the parent node is based on a test condition of a feature of the training data (Xtrain' Ytrain) that compares the feature value of an entry to a reference value, and verifies whether the feature value meets that condition or not…Fig. 5).
But Nerurkar and Westerlund fail to explicitly teach wherein the ciphertext of the set of values further comprises the values in the second set of splitting criteria encrypted by a second random number generated for the second burst node.
However Wu teaches wherein the ciphertext of the set of values further comprises the values in the second set of splitting criteria encrypted by a second random number generated for the second burst node (see paragraphs [0021]-[0028]…nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively…; [0061]…any pseudorandom process that is cryptographically strong may be used…; [0065]…encrypt an input vector…encrypted output value of the decision tree received from the server computer).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar and Westerlund to add a secure data selection algorithm to the combination system of Nerurkar and Westerlund’s system as taught by Wu above.  The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).
 
As to claim 4, which incorporates the rejection of claim 1, Wu teaches wherein the encrypting the set of values to obtain the ciphertext of the set of values is performed by executing an exclusive OR (XOR) operation between the random number and each value in the set of values (see paragraphs [0048]-[0050]… XOR…equation 3 for each
decision node: 
Enc(1{ x≤y} )= Enc( b')XOR Enc( b)). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar and Westerlund to add an exclusive OR (XOR) operation to the combination system of Nerurkar and Westerlund’s system as taught by Wu above.  The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).

As to claim 5, Nerurkar teaches a computer-implemented system, comprising one or more computers, and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations comprising: 
determining, by the first computing device, a set of values in the set of splitting criteria based on the service data, wherein the set of values indicate whether the set of splitting criteria of the burst node are met (see paragraphs [0009]…generating a set of splits based on the restricted data…; [0118]…split s at the parent node is based on a test condition of a feature of the training data (Xtrain' Ytrain) that compares the feature value of an entry to a reference value, and verifies whether the feature value meets that condition or not…Fig. 5; [0157]…a split (as described with reference to the random forest engine 316) at "Age >80" would provide significant information gain to a decision tree…; [0160]-[0166]… Figs. 13-14B; [0185]… a split may be "age >80" or "age <20…).
But Nerurkar fails to explicitly teach: 
obtaining, by a first computing device that possesses service data, a fake splitting criterion and an actual splitting criterion of a set of splitting criteria corresponding to a burst node of a decision tree, wherein each of the fake splitting criterion and the actual splitting criterion comprise two prediction paths;
encrypting, by the first computing device, the set of values using a random number, to obtain ciphertext of the set of values; 
executing, by the first computing device with a second computing device that possesses a decision tree model of the decision tree, a secure data selection algorithm by using the ciphertext of the set of values as a first input; and 
executing, by the first computing device with the second computing device, a secure multi-party computation algorithm by using the random number as a second input to obtain a prediction result of a decision forest.  
However, Westerlund, in combination with Nerurkar, teaches:
obtaining, by a first computing device that possesses service data, a fake splitting criterion and an actual splitting criterion of a set of splitting criteria corresponding to a burst node of a decision tree, wherein each of the fake splitting criterion and the actual splitting criterion comprise two prediction paths  (see pages 4-7, Fig. 2.1: wherein using the broadest reasonable interpretation, Examiner interprets Internal nodes V1 < 200 [Wingdings font/0xE0] V2 > 4.5 and  V1 < 200 [Wingdings font/0xE0] V3 > 60 as the two prediction paths; Fig. 2.2: all leafs in each individual grown decision tree consist of one class (e.g. fraud or genuine), and the most predicted class will be the representative for the bth tree; Fig. 2.1: wherein using the broadest reasonable interpretation, Examiner interprets Internal nodes V1 < 200 [Wingdings font/0xE0] V2 > 4.5 [Wingdings font/0xE0] Fraud and  V1 < 200 [Wingdings font/0xE0] V3 > 60 [Wingdings font/0xE0] Fraud as an actual splitting criterion with two prediction paths and V1 < 200 [Wingdings font/0xE0] V2 > 4.5 [Wingdings font/0xE0] Legit and  V1 < 200 [Wingdings font/0xE0] V3 > 60 [Wingdings font/0xE0] Legit as a fake splitting criterion with two prediction paths; Fig. 2.2: all leafs in each individual grown decision tree consist of one class (e.g. fraud or genuine), and the most predicted class will be the representative for the bth tree).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Nerurkar to add prediction paths to Nerurkar’s system as taught by Westerlund above.  The modification would have been obvious because one of ordinary skill would be motivated t to classify transactions as fraudulent or legitimate, as suggested by Westerlund (page 2, section 1.2 Detecting frauds using machine learning).
But Nerurkar and Westerlund fail to explicitly teach:
encrypting, by the first computing device, the set of values using a random number, to obtain ciphertext of the set of values; 
executing, by the first computing device with a second computing device that possesses a decision tree model of the decision tree, a secure data selection algorithm by using the ciphertext of the set of values as a first input; and 
executing, by the first computing device with the second computing device, a secure multi-party computation algorithm by using the random number as a second input to obtain a prediction result of a decision forest.  
However, Wu teaches:
encrypting, by the first computing device, the set of values using a random number, to obtain ciphertext of the set of values (see paragraphs [0021]-[0028]…nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively…[0065]    ); 
executing, by the first computing device with a second computing device that possesses a decision tree model of the decision tree, a secure data selection algorithm by using the ciphertext of the set of values as a first input (see paragraphs [00031]…client and server computer exchange results from the decision tree through an implementation of oblivious transfer. In particular, the server computer provides the value indicative of the path through the decision tree in two parts: one accessible by the client, the other accessible by the server. The server computer uses the combined parts to look up a corresponding output value from a database of output values for each path…; [0038]…ciphertext…;  [0052]…ciphertexts; [0053]…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar and Westerlund to add a secure data selection algorithm to the combination system of Nerurkar and Westerlund’s system as taught by Wu above.  The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).
But Nerurkar, Westerlund and Wu fail to explicitly teach:
executing, by the first computing device with the second computing device, a secure multi-party computation algorithm by using the random number as a second input to obtain a prediction result of a decision forest.  However, Truex, in combination with Nerurkar, Westerlund and Wu, teaches:
executing, by the first computing device with the second computing device, a secure multi-party computation algorithm by using the random number as a second input to obtain a prediction result of a decision forest (see pages 3-4, B. Privacy Protection: Generalization of Approaches…Table I, HIGH LEVEL OVERVIEW OF PRIVACY-PRESERVING DECISION TREE TECHNIQUES; III. RANDOMIZATION BASED PRIVACY MODELS…; pages 5-6, V. SECURE MULTIPARTY COMPUTATION…
we consider an ideal execution of a given computation to which we compare the real execution of the proposed protocol. In the ideal execution, we assume each party can send its inputs over a perfectly private channel to a trusted party. This trusted party will then perform the desired computation and return the appropriate output. In this scenario, if we assume the existence of this completely trusted third party and perfectly private channels, privacy will hold because no party ever receives any message other than its intended output…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar, Westerlund and Wu to add a secure multi-party computation algorithm to the combination system of Nerurkar, Westerlund and Wu’s system as taught by Truex above.  The modification would have been obvious because one of ordinary skill would be motivated to use a secure multi-party computation that is particularly suitable to the distributed and federated machine learning scenarios in which each organization wants to keep their own data private but all parties wish to jointly learn a decision tree model across their private datasets, as suggested by Truex (page2 of 8, right column).

As to claim 6, which incorporates the rejection of claim 5, Nerurkar teaches wherein the service data possessed by the first computing device is at least a portion of all service data, and a remainder of all the service data other than the service data processed by the first computing device is possessed by the first computing device(see paragraphs [0165]-[0166]…set of splits may be recalculated or regenerated after each selection of a split based on a subset of remaining training data); and   
But Nerurkar and Westerlund fail to explicitly teach: 
wherein the secure data selection algorithm is selected from an oblivious transfer algorithm and a privacy information retrieval algorithm.  
However Wu teaches:
wherein the secure data selection algorithm is selected from an oblivious transfer algorithm and a privacy information retrieval algorithm (see paragraphs [0003] and [0031]…The server computer homomorphically computes the evaluations of each decision node. The client and server computer exchange results from the decision tree through an implementation of oblivious transfer…only the only the output value corresponding to the combined parts can be retrieved, and only by the intended recipient, i.e., the client).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar and Westerlund to add a secure data selection algorithm to the combination system of Nerurkar and Westerlund’s system as taught by Wu above.  The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).

As to claim 7, which incorporates the rejection of claim 5, Nerurkar teaches wherein the set of values further comprises values in a second set of splitting criteria of a second burst node of the decision tree, wherein the values in the second set of splitting criteria indicate whether the set of splitting criteria of the second burst node are met (see paragraphs [0117]- [0118]…split s at the parent node is based on a test condition of a feature of the training data (Xtrain' Ytrain) that compares the feature value of an entry to a reference value, and verifies whether the feature value meets that condition or not…Fig. 5).
But Nerurkar and Westerlund fail to explicitly teach wherein the ciphertext of the set of values further comprises the values in the second set of splitting criteria encrypted by a second random number generated for the second burst node.
However Wu teaches wherein the ciphertext of the set of values further comprises the values in the second set of splitting criteria encrypted by a second random number generated for the second burst node (see paragraphs [0021]-[0028]…nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively…; [0061]…any pseudorandom process that is cryptographically strong may be used…; [0065]…encrypt an input vector…encrypted output value of the decision tree received from the server computer).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar and Westerlund to add a secure data selection algorithm to the combination system of Nerurkar and Westerlund’s system as taught by Wu above.  The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).
 As to claim 8, which incorporates the rejection of claim 5, Wu teaches wherein the encrypting the set of values to obtain the ciphertext of the set of values is performed by executing an exclusive OR (XOR) operation between the random number and each value in the set of values (see paragraphs [0048]-[0050]… XOR…equation 3 for each
decision node: 
Enc(1{ x≤y} )= Enc( b')XOR Enc( b)). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar and Westerlund to add an exclusive OR (XOR) operation to the combination system of Nerurkar and Westerlund’s system as taught by Wu above.  The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).

As to claim 9, Nerurkar teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: 
determining, by the first computing device, a set of values in the set of splitting criteria based on the service data, wherein the set of values indicate whether the set of splitting criteria of the burst node are met (see paragraphs [0009]…
generating a set of splits based on the restricted data…; [0118]…split s at the parent node is based on a test condition of a feature of the training data (Xtrain' Ytrain) that compares the feature value of an entry to a reference value, and verifies whether the feature value meets that condition or not…Fig. 5; [0157]…a split (as described with reference to the random forest engine 316) at "Age >80" would provide significant information gain to a decision tree…; [0160]-[0166]… Figs. 13-14B; [0185]… a split may be "age >80" or "age <20…).
But Nerurkar fails to explicitly teach: 
obtaining, by a first computing device that possesses service data, a fake splitting criterion and an actual splitting criterion of a set of splitting criteria corresponding to a burst node of a decision tree, wherein each of the fake splitting criterion and the actual splitting criterion comprise two prediction paths;
encrypting, by the first computing device, the set of values using a random number, to obtain ciphertext of the set of values; 
executing, by the first computing device with a second computing device that possesses a decision tree model of the decision tree, a secure data selection algorithm by using the ciphertext of the set of values as a first input; and 
executing, by the first computing device with the second computing device, a secure multi-party computation algorithm by using the random number as a second input to obtain a prediction result of a decision forest.  
However, Westerlund, in combination with Nerurkar, teaches:
obtaining, by a first computing device that possesses service data, a fake splitting criterion and an actual splitting criterion of a set of splitting criteria corresponding to a burst node of a decision tree, wherein each of the fake splitting criterion and the actual splitting criterion comprise two prediction paths  (see pages 4-7, Fig. 2.1: wherein using the broadest reasonable interpretation, Examiner interprets Internal nodes V1 < 200 [Wingdings font/0xE0] V2 > 4.5 and  V1 < 200 [Wingdings font/0xE0] V3 > 60 as the two prediction paths; Fig. 2.2: all leafs in each individual grown decision tree consist of one class (e.g. fraud or genuine), and the most predicted class will be the representative for the bth tree; Fig. 2.1: wherein using the broadest reasonable interpretation, Examiner interprets Internal nodes V1 < 200 [Wingdings font/0xE0] V2 > 4.5 [Wingdings font/0xE0] Fraud and  V1 < 200 [Wingdings font/0xE0] V3 > 60 [Wingdings font/0xE0] Fraud as an actual splitting criterion with two prediction paths and V1 < 200 [Wingdings font/0xE0] V2 > 4.5 [Wingdings font/0xE0] Legit and  V1 < 200 [Wingdings font/0xE0] V3 > 60 [Wingdings font/0xE0] Legit as a fake splitting criterion with two prediction paths; Fig. 2.2: all leafs in each individual grown decision tree consist of one class (e.g. fraud or genuine), and the most predicted class will be the representative for the bth tree).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Nerurkar to add prediction paths to Nerurkar’s system as taught by Westerlund above.  The modification would have been obvious because one of ordinary skill would be motivated t to classify transactions as fraudulent or legitimate, as suggested by Westerlund (page 2, section 1.2 Detecting frauds using machine learning).
But Nerurkar and Westerlund fail to explicitly teach:
encrypting, by the first computing device, the set of values using a random number, to obtain ciphertext of the set of values; 
executing, by the first computing device with a second computing device that possesses a decision tree model of the decision tree, a secure data selection algorithm by using the ciphertext of the set of values as a first input; and 
executing, by the first computing device with the second computing device, a secure multi-party computation algorithm by using the random number as a second input to obtain a prediction result of a decision forest.  
However, Wu teaches:
encrypting, by the first computing device, the set of values using a random number, to obtain ciphertext of the set of values (see paragraphs [0021]-[0028]…nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively…[0065]    ); 
executing, by the first computing device with a second computing device that possesses a decision tree model of the decision tree, a secure data selection algorithm by using the ciphertext of the set of values as a first input (see paragraphs [00031]…client and server computer exchange results from the decision tree through an implementation of oblivious transfer. In particular, the server computer provides the value indicative of the path through the decision tree in two parts: one accessible by the client, the other accessible by the server. The server computer uses the combined parts to look up a corresponding output value from a database of output values for each path…; [0038]…ciphertext…; [0052]…ciphertexts; [0053]…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar and Westerlund to add a secure data selection algorithm to the combination system of Nerurkar and Westerlund’s system as taught by Wu above.  The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).
But Nerurkar, Westerlund and Wu fail to explicitly teach:
executing, by the first computing device with the second computing device, a secure multi-party computation algorithm by using the random number as a second input to obtain a prediction result of a decision forest.  However, Truex, in combination with Nerurkar, Westerlund and Wu, teaches:
executing, by the first computing device with the second computing device, a secure multi-party computation algorithm by using the random number as a second input to obtain a prediction result of a decision forest (see pages 3-4, B. Privacy Protection: Generalization of Approaches…Table I, HIGH LEVEL OVERVIEW OF PRIVACY-PRESERVING DECISION TREE TECHNIQUES; III. RANDOMIZATION BASED PRIVACY MODELS…; pages 5-6, V. SECURE MULTIPARTY COMPUTATION…
we consider an ideal execution of a given computation to which we compare the real execution of the proposed protocol. In the ideal execution, we assume each party can send its inputs over a perfectly private channel to a trusted party. This trusted party will then perform the desired computation and return the appropriate output. In this scenario, if we assume the existence of this completely trusted third party and perfectly private channels, privacy will hold because no party ever receives any message other than its intended output…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar, Westerlund and Wu to add a secure multi-party computation algorithm to the combination system of Nerurkar, Westerlund and Wu’s system as taught by Truex above.  The modification would have been obvious because one of ordinary skill would be motivated to use a secure multi-party computation that is particularly suitable to the distributed and federated machine learning scenarios in which each organization wants to keep their own data private but all parties wish to jointly learn a decision tree model across their private datasets, as suggested by Truex (page 2 of 8, right column).

As to claim 10, which incorporates the rejection of claim 9, Nerurkar teaches wherein the service data possessed by the first computing device is at least a portion of all service data, and a remainder of all the service data other than the service data processed by the first computing device is possessed by the first computing device. 
But Nerurkar and Westerlund fail to explicitly teach: 
wherein the secure data selection algorithm is selected from an oblivious transfer algorithm and a privacy information retrieval algorithm.  
However Wu teaches:
wherein the secure data selection algorithm is selected from an oblivious transfer algorithm and a privacy information retrieval algorithm (see paragraphs [0003] and [0031]…The server computer homomorphically computes the evaluations of each decision node. The client and server computer exchange results from the decision tree through an implementation of oblivious transfer…only the only the output value corresponding to the combined parts can be retrieved, and only by the intended recipient, i.e., the client).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar and Westerlund to add a secure data selection algorithm to the combination system of Nerurkar and Westerlund’s system as taught by Wu above.  The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).

As to claim 11, which incorporates the rejection of claim 9, Nerurkar teaches wherein the set of values further comprises values in a second set of splitting criteria of a second burst node of the decision tree, wherein the values in the second set of splitting criteria indicate whether the set of splitting criteria of the second burst node are met (see paragraphs [0117]- [0118]…split s at the parent node is based on a test condition of a feature of the training data (Xtrain' Ytrain) that compares the feature value of an entry to a reference value, and verifies whether the feature value meets that condition or not…Fig. 5).
But Nerurkar and Westerlund fail to explicitly teach wherein the cyphertext of the set of values further comprises the values in the second set of splitting criteria encrypted by a second random number generated for the second burst node.
However Wu teaches wherein the ciphertext of the set of values further comprises the values in the second set of splitting criteria encrypted by a second random number generated for the second burst node (see paragraphs [0021]-[0028]…nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively…; [0061]…any pseudorandom process that is cryptographically strong may be used…; [0065]…encrypt an input vector…encrypted output value of the decision tree received from the server computer).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar and Westerlund to add a secure data selection algorithm to the combination system of Nerurkar and Westerlund’s system as taught by Wu above.  The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).

 As to claim 12, which incorporates the rejection of claim 9, Wu teaches wherein the encrypting the set of values to obtain the ciphertext of the set of values is performed by executing an exclusive OR (XOR) operation between the random number and each value in the set of values (see paragraphs [0048]-[0050]… XOR…equation 3 for each
decision node: 
Enc(1{ x≤y} )= Enc( b')XOR Enc( b)). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar and Westerlund to add an exclusive OR (XOR) operation to the combination system of Nerurkar and Westerlund’s system as taught by Wu above.  The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).

Response to Applicant’s arguments
The Applicant’s arguments filed on 12/28/2020 have been fully considered but are moot in view of new ground(s) of rejection.  Applicant who only made general allegations made no specific arguments for the previous rejections. 
Double Patenting
Terminal Disclaimer filed and approved on December 28, 2020.  Therefore, the double patenting rejection is withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122